PER CURIAM.
We affirm the summary judgment entered by the trial court in favor of the Florida Patient’s Compensation Fund on the authority of Fabal v. Florida Keys Memorial Hospital, 452 So.2d 946 (Fla. 3d DCA 1984); Lugo v. Florida Patient’s Compensation Fund, 452 So.2d 633 (Fla. 3d DCA 1984); Taddiken v. Florida Patient’s Compensation Fund, 449 So.2d 956 (Fla. 3d DCA 1984). Consistent with our decision in Lugo, we certify the issue presented in this case as one of great public importance. We note conflict with the Fourth District Court of Appeal in Florida Patient’s Compensation Fund v. Tillman, 453 So.2d 1376 (Fla. 4th DCA 1984).
Affirmed.